UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    CHANEEL WALKER and
    GAIL ALSTON,
      Plaintiffs,
          v.
    LORRAINE THOMAS,                                      Civil Action No. 14-cv-515 (CKK)
      Defendant.


                                  MEMORANDUM OPINION
                                    (November 20, 2015)

        Plaintiffs Chaneel Walker and Gail Alston (“Plaintiffs”) filed the Complaint in the above-

captioned action on March 27, 2014 against Defendant Lorraine Thomas (“Defendant”), alleging

claims for unpaid wages under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”)

and the District of Columbia Wage Payment and Collection Law, D.C. Code § 32–1301 et seq.

(“DCWPCL”). See Compl., ECF No. [1]. Presently before the Court is Plaintiffs’ Renewed

Motion for Default Judgment. See ECF No. [24]. Upon consideration of Plaintiffs’ submissions, 1

the relevant legal authorities, and the record as a whole, and for the reasons stated below, the Court

shall GRANT Plaintiffs’ Renewed Motion for Default Judgment and shall enter a JUDGMENT

for Plaintiffs against Defendant in the amount of $60,098.94. Specifically, Defendant shall pay

damages as follows:

           •   To Plaintiff Walker, $16,610.98 in unpaid wages and $16,610.98 in liquidated
               damages, for a total of $33,221.96.




1
  Plaintiffs’ Complaint (“Compl.”), ECF No. [1]; Exhibits A-L to Plaintiffs’ Complaint, ECF No.
[1-1]; Plaintiffs’ Renewed Motion for Entry of Default Judgment, ECF No. [24], Plaintiffs’
Memorandum in Support of Renewed Motion for Entry of Default Judgment (“Pls’ Mem.”),
ECF No. [24-1]; Affidavit of Chaneel Walker (“Walker Affidavit”), ECF No. [24-2]; Affidavit
of Gail Alston (“Alston Affidavit”), ECF No. [24-3]; Declaration of Meredith M. Ralls (“Ralls
Decl.”), ECF No. [24-4].
           •   To Plaintiff Alston, $12,252.44 in unpaid wages and $12,252.44 in liquidated
               damages, for a total of $24,504.88.

           •   To Plaintiffs Walker and Alston, $1,664.00 in attorneys’ fees and $708.10 in court
               costs, for a total of $2,372.10.

                                       I. BACKGROUND

       Plaintiffs’ Complaint sets out the following allegations, which the Court takes as true for

purposes of Plaintiffs’ Renewed Motion for Default Judgment. See Int'l Painters & Allied Trades

Indus. Pension Fund v. R.W. Amrine Drywall Co., 239 F. Supp. 2d 26, 30 (D.D.C. 2002).

       Plaintiffs Walker and Alston are former federal contractors who were employed by

Innovative Concept Solutions International, Inc. (“ICSI”), a company owned, operated, and

managed by Defendant. Compl. ¶¶ 6-8. 2 Walker worked for ICSI from 2006 until April 2012,

and was not compensated for certain hours worked in the fall of 2011 and the spring of 2012. Id.

¶ 6, 20-22. Walker also did not receive compensation for 240 hours of unused vacation time that

had accrued over the course of Walker’s employment. Id. ¶ 24. Alston worked for ICSI from

August 2008 until April 2012 and was not compensated for certain hours worked in the spring of

2012. Id. ¶ 26-31. Both Plaintiffs worked for Defendant in connection with a federal contract

between ICSI and the Smithsonian Institution. Id. ¶ 16. On or about April 27, 2012, the

Smithsonian Institution terminated ICSI’s contract because of illegal use of funds entrusted to




2
  Defendant, as owner of ICSI, maintained operational control over the company, including the
work performed, environment, and conditions of employment and managerial decisions such as
hiring, firing, compensating, supervising, creating schedules, and maintaining time and other
employment records. Compl. ¶ 13. ICSI was a corporation authorized to do business under the
laws of Maryland until 2001 when it forfeited its status for failure to pay property taxes. Id. ¶ 5.
As such, ICSI subsequently operated as a sole proprietorship of Defendant, with Defendant
remaining personally liable for the debts and actions of ICSI. Id.

                                                 2
Defendant and because the Department of Labor ruled that Defendant failed to pay its employees

under applicable laws. Id. ¶ 32. 3

       On March 27, 2014, Plaintiffs filed the present action. 4 On March 26, 2015, after

Defendant had failed to plead or otherwise defend this action, Plaintiffs filed affidavits supporting

an entry of default against Defendant. ECF No. [17], [18]. On March 27, 2015, the Clerk of the

Court entered a default against Defendant. ECF No. [19]. On April 21, 2015, Plaintiffs filed their

first motion for default judgment. ECF No. [20]. On October 13, 2015, the Court denied without

prejudice Plaintiff’s motion because Plaintiffs failed to put forth sufficient evidence to allow the

Court to determine damages. See Walker v. Thomas, No. 14-CV-515 (CKK), 2015 WL 5952569

(D.D.C. Oct. 13, 2015). The Court ordered Plaintiffs to file a revised motion, which at minimum,

provided sworn affidavits from Plaintiffs, attesting under oath to certain information alleged in the

Complaint. See Order (Oct. 13, 2015), ECF No. [21]. On November 12, 2015, Plaintiffs filed

their Second Motion for Default Judgment, which is presently before the Court. ECF No. [24].




3
  On September 2, 2014, Defendant filed for bankruptcy in the United States Bankruptcy Court for
the District of Maryland; however, Defendant’s debts to Plaintiffs were not discharged as part of
her bankruptcy. See Walker v. Thomas, No. 14-CV-515 (CKK), 2015 WL 5952569, at *1 (D.D.C.
Oct. 13, 2015).
4
  This is the second action that Plaintiffs have filed against Defendant concerning the allegations
raised in Plaintiffs’ Complaint. See Walker v. Innovative Concept Solutions International
(“Walker I”), 1:12cv02046, Compl. ¶ 15 (Dec. 12, 2012), ECF No. [1]. In the first suit, Plaintiffs
sued Defendant and ICSI. See id. The Court dismissed without prejudice the claims against
Defendant for failure to serve the summons and complaint upon Defendant. See Walker I, Order
(May 29, 2013), ECF No. [13]. As to the claims against ISCI, the Court twice denied without
prejudice Plaintiffs’ motions for default judgment on the basis that Plaintiffs failed to include
evidentiary support for its damages claims. See Walker I, Order (July 3, 2013), ECF No. [18],
Order (Nov. 27, 2013), ECF No. [21]. When provided the opportunity to file a third motion for
default judgment, Plaintiffs failed to do so, and the Court dismissed Plaintiffs’ claims against ISCI
for want of prosecution. See Walker I, Order (Jan. 13, 2014), ECF No. [23].

                                                 3
                                    II. LEGAL STANDARD

       Federal Rule of Civil Procedure 55(a) provides that the Clerk of the Court must enter a

party’s request for a default “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise.”

Fed. R. Civ. P. 55(a). After a default has been entered by the Clerk, a party may move the Court

for a default judgment. Fed. R. Civ. P. 55(b)(2). “The determination of whether default judgment

is appropriate is committed to the discretion of the trial court.” Int’l Painters & Allied Trades

Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C. 2008) (citing Jackson

v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

       Upon entry of default by the clerk of the court, the “defaulting defendant is deemed to

admit every well-pleaded allegation in the complaint.” Int’l Painters & Allied Trades Indus.

Pension Fund v. R.W. Amrine Drywall Co. Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002) (internal

citation omitted). “Although the default establishes a defendant’s liability, the court is required to

make an independent determination of the sum to be awarded unless the amount of damages is

certain.” Id. (citing Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001)). Accordingly, when

moving for a default judgment, the plaintiff must prove its entitlement to the amount of monetary

damages requested. Id. “In ruling on such a motion, the court may rely on detailed affidavits or

documentary evidence to determine the appropriate sum for the default judgment.” Id. (citing

United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979)).

                                        III. DISCUSSION

       In Plaintiffs’ Second Motion for Default Judgment, Plaintiffs seek a default judgment

against Defendant in the amount of $45,111.44 for Plaintiff Walker, $24,504.88 for Plaintiff

Alston, and $3.074.10 for Plaintiffs’ costs and fees. See Pls.’ Mem. at 5-6. Both Walker and

                                                  4
Alston seek unpaid wages and liquidated damages under the FLSA and the DCWPCL. Id. In

support of their requests, Plaintiffs submit affidavits signed by Walker and Alston, as well as

exhibits containing, inter alia, communications concerning unpaid wages, copies of pay

statements, and contemporaneous time records. See Walker Aff., ECF No. [24-2]; Alston Aff.,

ECF No. [24-3]; and Exhibits A-L to Plaintiffs’ Complaint, ECF No. [1-1]. Plaintiffs also submit

a Declaration of Plaintiffs’ counsel as to attorney’s fees and court costs. See Ralls Decl., ECF No.

[24-4].

             A. Legal Framework

          Plaintiffs seek recovery under federal law, the FLSA, and D.C. law, the DCWPCL. The

FLSA requires employers to pay their employees a minimum wage. 29 U.S.C. § 206. Where an

employer violates the FLSA, the employer is liable for “unpaid minimum wages, or their unpaid

overtime compensation, as the case may be, and in an additional equal amount as liquidated

damages.” 29 U.S.C. § 216(b). By contrast, the DCWPCL requires employers to pay any wages

due to an employee, whether at the minimum rate, or at a higher rate, in regular intervals. D.C.

Code Ann. § 32-1302. Any wages or other compensation due to an employee upon termination of

employment must be paid within one working day. D.C. Code Ann. § 32-1303. The DCWPCL

broadly defines “wages” to include unpaid vacation pay. See Pleitez v. Carney, 594 F. Supp. 2d
47, 48 (D.D.C. 2009) (citing Jones v. District Parking Mgmt. Co., 268 A.2d 860, 861–62 (D.C.

1970)); see also D.C. Code Ann. § 32–1301(3). Both the FLSA and the DCWPCL have liquidated

damages provisions, under which damages are calculated as an amount equal to the amount of

unpaid wages. See 29 U.S.C. § 216(b); D.C. Code § 32–1303(4). Both statutes also allow for

“reasonable” attorneys’ fees and costs. See 29 U.S.C. § 216(b); D.C. Code Ann. § 32–1308(b).



                                                 5
            B. Walker is entitled to recover a total of $33,221.96 from Defendant.

        Walker seeks to recover a total of $45,111.44 in unpaid wages and liquidated damages.

Pls.’ Mem. at 6. Specifically, Walker seeks $1,339.47 in unpaid wages in 2011, $14,616.25 in

unpaid wages in 2012, and $6,600.00 in unused vacation time accrued between 2006 and 2012.

Id. 5-6. Thus, the total amount of unpaid compensation sought by Walker is $22,555.72. Id. at 5.

Walker also seeks liquidated damages equal to the amount of unpaid wages that she seeks to

recover, $22,555.72.

        Upon close review of the record, the Court concludes that Walker is entitled to recover

$894.73 in unpaid wages for work performed in 2011, $14,616.25 in unpaid wages for work

performed in 2012, and $1,100.0 in unpaid vacation, for a total of $16,610.98 in unpaid wages.

Walker is also entitled to recover liquidated damages as an amount equal to her unpaid wages,

$16,610.98. Therefore, Walker is entitled to recover a total of $33,221.96.

                       1. Walker has provided sufficient evidence to demonstrate that she is
                          entitled to $894.73 in unpaid wages for work performed in 2011.

        Walker first alleges that she is owed $1,339.47 for work performed in 2011, citing an

unauthorized payroll deduction in the amount of $444.74 and unpaid wages in the amount of

$894.73 for the October 21, 2011 pay period. See Pls.’ Mem. at 5; Compl. ¶¶ 20(d), 20(f); Walker

Aff. ¶ 3.

        In support of Walker’s claims, she submits a letter dated December 20, 2011 that she wrote

to the General Services Administration and the Office of the Inspector General, requesting

assistance in resolving back pay issues with regard to her employment at ISCI. See Exhibit A to

Complaint, ECF No. [1-1], at 1. Attached to the December 20, 2011 letter are emails between

Walker and certain ASCI representatives, including Defendant, that describe the cash flow and


                                                6
payroll problems facing ACSI in late 2011. See id. at 3-20. In further support of Walker’s claims,

she submits a written correspondence between her and Defendant from early December 2011,

indicating that ICSI had issued checks written on insufficient funds, released payments later than

the agreed payroll dates, and inconsistently distributed paystubs. See Exhibits B and G to

Complaint, ECF No. [1-1], at 21-22, 27. Walker also submits a pay statement for the pay period

ending October 21, 2011, indicating that she was to be paid $1,952.50 for 71 hours worked, at an

hourly rate of $27.50. See Exhibit C to Complaint, ECF No. [1-1], at 23. Finally, Walker attests

to the circumstances concerning her unpaid wages in a signed affidavit. Walker Aff. ¶ 3.

       Upon close review of the record, the Court concludes that Walker has provided sufficient

evidence to demonstrate that she is entitled to $894.73 in unpaid wages for work performed during

the pay period ending October 21, 2011. Plaintiff’s paystub for the October 21, 2011 period clearly

states that she worked 71 hours, at a rate of $27.50, for a total wage of $1,952.50. Exhibit C to

Complaint, ECF No. [1-1], at 23. Plaintiff’s sworn affidavit and Plaintiff’s comments included in

the attachments to her December 20, 2011 letter indicate that she received only $1,057.77 for the

October 21, 2011 pay period—$894.73 less than her total earnings of $1,952.50. See Walker Aff.

¶ 3; Exhibit A to Complaint, ECF No. [1-1], at 4. The correspondences between Walker and ASCI

representatives—which indicate that ISCI was facing significant payroll problems at the time when

Defendant issued Walker’s paycheck for the October 21, 2011 pay period—provide further support

that Walker was likely not to have been paid in full. See Exhibit A to Complaint, ECF No. [1-1],

at 3-20.

       The evidence, however, is not as clear with regard to the $444.74 deduction. It appears

from the paystub for the October 21, 2011 pay period that $444.74 was to be deducted from the

earnings for that pay period. See Exhibit C to Complaint, ECF No. [1-1], at 23. However, there

                                                7
is no evidence on the record suggesting that the amount actually paid to Walker for the October

21, 2011 time period—$1,057.77—was further reduced by the $444.74 deduction, or that

Defendant “deducted” $444.74 from Walker’s bank account. 5         Walker’s affidavit does not

specifically discuss the deduction or shed any further light on the matter. See Walker Aff. ¶ 3.

Accordingly, the Court concludes, upon the evidence currently before the Court, that Plaintiff is

not entitled to recover the alleged deduction.

       In sum, Plaintiff’s earned wages for the October 21, 2011 pay period were $1,952.50, but

she only received payment in the amount of $1,057.77. Plaintiff may therefore recover unpaid

wages in the amount of the difference, $894.73.

                       2. Walker has provided sufficient evidence to demonstrate that she is
                          entitled to $14,616.25 in unpaid wages for work performed in 2012.

       Walker alleges that she is owed $14,616.25 in unpaid wages in 2012. Pls.’ Mem. at 5;

Compl. ¶ 22; Walker Aff. ¶ 2. Specifically, Walker claims that between January 23, 2012 and

April 27, 2012, she worked 531.5 regular hours, at a rate of $27.50, and is therefore owed

$14,626.25. Pls.’ Mot. at 5; Compl. ¶ 22; Walker Aff. ¶ 2.

       In support of this claim, Walker submits a spreadsheet authored by Plaintiff, which she

used to track the amount of unpaid hours that she worked for Defendant. Walker Aff. ¶ 13, Exhibit

I to Complaint, ECF No. [1-1], at 40. In this spreadsheet, Plaintiff identifies 14 weeks between

January 27, 2012 and April 27, 2012, during which she worked 531.50 hours, but was not paid.




5
  The Court observes that the paystub itself does not expressly state that the $444.74 amount was
in fact deducted, or would be deducted. Rather, the pay stub ambiguously states that an “amount
owed [was] $444.73.” The Court further notes the discrepancy of one penny between the
deduction amount alleged by Plaintiff and the amount owed according to the paystub.

                                                  8
See Exhibit I to Complaint, ECF No. [1-1], at 40. 6 Much of the information in Plaintiff’s

spreadsheet is substantiated by Walker’s time sheets, which were recorded contemporaneously

with the weeks worked and were signed by Walker and her supervisor. See Walker Aff. ¶ 12,

Exhibit H to Complaint, ECF No. [1-1], at 28-39. Walker also attests to this information in her

affidavit. See Walker Aff. ¶ 2.

       Accordingly, the Court concludes that Walker has provided sufficient evidence to

demonstrate that she is entitled to $14,616.25 in unpaid wages for 531.5 hours worked between

January 23, 2012 and April 27, 2012.

                       3. Walker has provided sufficient evidence to demonstrate that she is
                          entitled to $1,100.00 in unpaid wages in the form of unused vacation
                          time.

       Walker alleges that she is owed $6,600.00 for 240 hours of unused vacation time. Pls.’

Mem. at 5; Compl. ¶ 24; Walker Aff. ¶ 5. Walker claims that Defendant represented to her that

she would receive 2 weeks of vacation every year, but that Walker in fact was only allowed one

week off each year.

       In support of this claim, Plaintiff submits a spreadsheet authored by Plaintiff, which

contains entries stating that in each year between 2006 and 2011, Walker used only one of her two

weeks of vacation. See Exhibit I to Complaint, ECF No. [1-1], at 40. Walker also attests to this

information in her affidavit. Walker Aff. ¶ 5. However, in a May 18, 2011 email from Walker to

certain government officials, Plaintiff wrote that ICSI was “holding back . . . in a whole, 40 hours

vacation.” Exhibit A to Complaint, ECF No. [1-1], at 17. Plaintiff, in her May 18, 2011 email,




6
 The Court observes that the April 27, 2012 end date of the timesheets is also the approximate
date that the Smithsonian Institute terminated its contract with ISCI. See Compl. ¶ 23.
                                                  9
does not reference the vacation allegedly accrued from earlier years. See id. Plaintiff also does

not provide any further supporting evidence, such as policies, contracts, old timesheets, etc.

       Accordingly, the Court concludes that Walker has provided sufficient evidence to

demonstrate that she is entitled to compensation for 40 hours of unused vacation at her hourly rate

of $27.50, for a total of $1,100.00. Without more evidence documenting the vacation accrual

policies applicable to Walker’s employment, the Court cannot reasonably conclude that she was

entitled to more than the 40 hours of unused vacation indicated by Walker in her May 18, 2011

email. See Exhibit A to Complaint, ECF No. [1-1], at 17.

                       4. Walker is entitled to liquidated damages in the amount of
                          $16,610.98.

       Walker is also entitled to liquidated damages as an amount equal to the amount of unpaid

wages. See Pleitez, 594 F. Supp. 2d at 50; 29 U.S.C. § 216(b); D.C. Code § 32–1303(4).

       Specifically, under the DCWPCL, liquidated damages are calculated as “10 per centum of

the unpaid wages for each working day during which such failure shall continue after the day upon

which payment is hereunder required, or an amount equal to the unpaid wages, whichever is

smaller.” D.C. Code § 32–1303(4). Because Plaintiff has not yet been paid her wages, the lesser

amount due under the DCWPCL is the “amount equal to the unpaid wages.” Therefore, Walker

is entitled to liquidated damages in an amount equal to the sum of her unpaid wages, $16,610.98.

           C. Alston is entitled to recover a total of $24,504.88 from Defendant.

       Alson seeks to recover a total of $24,504.88 in unpaid wages and liquidated damages. Pls.’

Mem. at 6. Alston claims that she was not paid for work performed for Defendant between January

23, 2012 and April 27, 2012. Id.




                                                10
       In support of Alston’s claims, she submits a copy of a pay statement for the pay period

ending January 20, 2012, indicating that her regular rate of pay was $25.89. See Exhibit K attached

to Complaint, ECF No. [1-1], at 42. This pay statement, dated March 30, 2012, was issued more

than two months after the pay period ended. Id. Alston also submits her time sheets between

January 23, 2015 and April 27, 2012, which were recorded contemporaneously with the weeks

worked and were signed by Alston and her supervisor. Alston Aff. ¶ 6, Exhibit L to Complaint,

ECF No. [1-1], at 43-56. These time records indicate that Alston worked 544.25 hours during that

time. Id. Alston, however, attests that she was not compensated for only 473.25 of those hours.

Alston Aff. ¶ 2. At Alston’s rate of $25.89 per hour, her unpaid wages total $12,252.44. Id.; Pls.’

Mem. at 6.

       Accordingly, upon close review of the record, the Court concludes that Alston has provided

sufficient evidence to demonstrate that she is entitled $12,252.44 in unpaid wages for 473.25 hours

worked between January 23, 2012 and April 27, 2012. Alston is also entitled to liquidated damages

of an equal amount. Therefore, Alston is entitled to recover a total amount of $24,504.88. See

D.C. Code § 32–1303(4).

             D. Plaintiffs are entitled to recover $2,372.10 in attorneys’ fees and court costs.

       Finally, Plaintiffs are entitled to attorneys’ fees and costs. Employees whose rights under

the FLSA and DCWPCL are violated are entitled to “reasonable” attorneys’ fees and costs. See

29 U.S.C. § 216(b); D.C. Code § 32–1308(b). “The initial estimate of a reasonable attorney’s fee

is properly calculated by multiplying the number of hours reasonably expended on the litigation

times a reasonable hourly rate.” Blum v. Stenson, 465 U.S. 886, 888 (1984). The reasonableness

of an hourly rate is normally determined by the prevailing market rate in a community. Id. at

895. An attorney’s regular billing rate is presumptively reasonable as long as it “reflect[s],

                                                 11
among other things, the level of skill necessary to conduct the case and the attorney's reputation.”

Nat'l Ass'n of Concerned Veterans v. Sec'y of Defense, 675 F.2d 1319, 1326 (D.C. Cir. 1982).

Attorneys without a customary billing rate may establish the prevailing market rate for their

services with published surveys of prevailing rates, like the Laffey matrix. See Covington v.

District of Columbia, 57 F.3d 1101, 1109 (D.C. Cir. 1995).

       Here, Plaintiffs seek $2,366 in attorney’s fees and $708.10 in court costs, for a total of

$3,074.10. Pls.’ Mem. 6; Ralls Decl. ¶ 6. Plaintiffs seek attorney’s fees for 9.1 hours of work

performed by Plaintiff’s attorney, including 2.7 hours spent on Plaintiff’s first motion for default

judgment and 1.3 hours spent on Plaintiff’s second motion for default judgment. Ralls Decl. ¶ 6.

Plaintiff’s counsel indicates that the hourly rate for her time is $260.00. Id.

       The Court finds that the attorney’s indicated rate of $260.00 per hour is reasonable in light

of the Laffey Matrix, which sets forth a minimum hourly rate for attorneys of $255.00 per hour. 7

With regard to the hours expended by Plaintiff’s attorney, the Court does not find it reasonable to

award attorney’s fees for the 2.7 hours spent by Plaintiff’s counsel on Plaintiff’s first motion for

default judgment, which the Court denied without prejudice because it insufficiently put forward

the required evidence for a determination of damages. See Walker v. Thomas, No. 14-CV-515

(CKK), 2015 WL 5952569 (D.D.C. Oct. 13, 2015). The Court, however, shall award attorney’s

fees for the remaining 6.4 hours of work performed by Plaintiff’s counsel, which at the rate of

$260.00 per hour, is equal to $1,664.00. In addition to the $1,664.00 in attorney’s fees, the Court

shall also award $708.10 in reasonable court costs, for a total of $2,372.10.




7
 The 2014-2015 Laffey Matrix is available at http://www.justice.gov/sites/default/files/usao-
dc/legacy/2014/07/14/Laffey%20Matrix_2014-2015.pdf.
                                              12
                                    IV. CONCLUSION

       For the reasons set forth above, the Court hereby GRANTS Plaintiffs’ Renewed Motion

for Default Judgment and ORDERS that the Court enter JUDGMENT for Plaintiffs against

Defendant in the amount of $60,098.94. Defendant shall pay damages as follows:

          •   To Plaintiff Walker, $16,610.98 in unpaid wages and $16,610.98 in liquidated
              damages, for a total of $33,221.96.

          •   To Plaintiff Alston, $12,252.44 in unpaid wages and $12,252.44 in liquidated
              damages, for a total of $24,504.88.

          •   To Plaintiffs Walker and Alston, $1,664.00 in attorneys’ fees and $708.10 in court
              costs, for a total of $2,372.10.

       An appropriate Order accompanies this Memorandum Opinion.

                                                     /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   UNITED STATES DISTRICT JUDGE




                                              13